 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDED AND RESTATED LOAN AGREEMENT
 
 
 
Dated as of October 26, 2011
 
between
 
 
PIZZA INN HOLDINGS, INC.,
as Borrower,
 
and
 
AMEGY BANK NATIONAL ASSOCIATION,
as Lender,
 
relating to
 
$2,000,000 Revolving Credit Commitment,
 
$4,000,000 Guidance Loan Commitment, and
 
Assumption of Existing Term Loans
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
[p1.jpg]
 
 
i

--------------------------------------------------------------------------------

 
[p2.jpg]
 
 
ii

--------------------------------------------------------------------------------

 
 
[p3.jpg]
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 
AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AGREEMENT (this "Agreement"), dated as of October
26, 2011, is between PIZZA INN HOLDINGS, INC., a Missouri corporation (herein
referred to as the "Borrower"), and AMEGY BANK NATIONAL ASSOCIATION (the
"Lender").
 
RECITALS:
 
Pizza Inn, Inc., a Missouri corporation ("Prior Borrower"), and the Lender have
previously entered into that certain Loan Agreement dated as of January 11, 2010
(as the same has been amended or modified from time to time, the "Existing Loan
Agreement"). The Prior Borrower assigns all of its rights and obligations as the
borrower under the Existing Loan Agreement and the other Existing Loan Documents
to the Borrower, and the Borrower assumes and agrees to accept all such rights
and obligations thereunder.
 
Prior Borrower and Borrower each requests, and Lender has agreed, to
restructure, amend and restate the Existing Loan Agreement upon and subject to
the provisions, terms and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Document
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1.1 or in the provision, section or
recital referred to below:
 
"Account Debtor" means a Person who is obligated on or under an Account.
 
"Accounts" means any right of a Person to payment for goods sold or leased or
for services rendered, but shall not include interest or service charges.
 
"Advance" means an advance by the Lender to the Borrower pursuant to Article II.
 
"Advance Period" means, with respect to each Location, the period beginning on
the Guidance Loan Request Date of the initial Term Advance for such Location
through and including the earlier of (a) 120 days after such Guidance Loan
Request Date or (b) a date selected by the Borrower.
 
"Advance Request Form" means a certificate, substantially in the form of Exhibit
E attached hereto, properly completed and signed by the Borrower and requesting
a Revolving Credit Advance or Term Advance, as applicable.
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
"Affiliate" means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 20% or more of any class of voting stock of such
Person; or (c) 20% or more of the voting stock of which is directly or
indirectly beneficially owned or held by the Person in question. The term
"control" means the possession, directly or indirectly, of the power to direct
or cause direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise; provided,
however, in no event shall the Lender be deemed an Affiliate of the Borrower or
any of the Borrower's Subsidiaries or Affiliates.
 
"Agreement" has the meaning set forth in the introductory paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.
 
"Applicable Rate" means
 
(a) with respect to Revolving Credit Advances, the Base Rate,
 
(b) with respect to any Guidance Loan during the Advance Period applicable
thereto, the sum of the Base Rate plus one percent (1.00%),
 
(c) with respect to any Guidance Loan after the expiration of the Advance Period
applicable thereto, either, as selected by the Borrower on or before the last
day of such Advance Period, (i) the sum of the Base Rate plus one percent
(1.00%) or (ii) a fixed rate as determined by Lender in its sole discretion, or
 
(d) with respect to the Existing Term Loans, the sum of the Base Rate plus one
percent (1.00%).
 
"Asset Coverage Ratio" means, for the Borrower on a consolidated basis and for
any period of determination, the ratio of (a) (i) accounts receivable plus (ii)
inventory plus (iii) property, plant and equipment to (b) outstanding Debt.
 
"Balance Sheet Leverage Ratio" means, for the Borrower on a consolidated basis
and for any period of determination, the ratio of (a) Total Liabilities to (b)
Tangible Net Worth.
 
"Base Rate" means, at any time, the rate of interest per annum then most
recently established by the Lender as its base or prime rate, which rate may not
be the lowest rate of interest charged by the Lender to its borrowers. Each
change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect without notice to the
Borrower at the time of such change in the Base Rate. Notwithstanding anything
herein to the contrary, the Base Rate shall never be less than 5.00% per annum.
 
"Borrower" means Pizza Inn Holdings, Inc., as successor-in-interest to the Prior
Borrower, and all successors and assigns.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
"Borrowing Base" means an amount equal to (a) 80% of Eligible Accounts plus (b)
50% of Eligible Inventory, provided that (x) the aggregate amount of clause (b)
shall not exceed $1,000,000 and (y) the aggregate amount of clause (b) shall not
exceed clause (a).
 
"Borrowing Base Report" means, as of any date of preparation, a certificate
setting forth the Borrowing Base, substantially in the form of Exhibit F
attached hereto or as otherwise acceptable to the Lender, prepared by and
certified by the chief financial officer or comparable officer of Borrower.
 
"Business Day" means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed.
 
"Capital Expenditure" shall mean any expenditure by a Person for (a) an asset
which will be used in any year subsequent to the year in which the expenditure
is made and which asset is properly classified in relevant financial statements
of such Person as equipment, real property, a fixed asset or a similar type of
capitalized asset in accordance with GAAP or (b) an asset relating to or
acquired in connection with an acquired business, and (c) any and all
acquisition costs related to clause (a) or (b) above.
 
"Capitalized Lease Obligation" shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
which is generally applicable to national banking associations or other
financial institutions (whether or not having the force of law) by any
Governmental Authority.
 
"Closing Date" means the date hereof.
 
"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.
 
"Collateral" has the meaning for such term set forth in Section 4.1.
 
"Compliance Certificate" means a certificate, substantially in the form of
Exhibit A  attached hereto or as otherwise acceptable to the Lender, prepared by
and executed by the chief financial officer or comparable officer of the
Borrower.
 
"Constituent Documents" means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and
operating agreement or regulations; and (g) in the case of any other entity, its
organizational and governance documents and agreements.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
"Debt" means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of Property or
services, except trade accounts payable of such Person arising in the ordinary
course of business, (d) all Capitalized Lease Obligations of such Person, (e)
all Debt or other obligations of others guaranteed by such Person, (f) all
obligations secured by a Lien existing on Property owned by such Person, (g) any
other obligation for borrowed money or other financial accommodations which in
accordance with GAAP would be shown as a liability on the balance sheet of such
Person, (h) any repurchase obligation or liability of a Person with respect to
Accounts, chattel paper or notes receivable sold by such Person, (i) any
liability under a sale and leaseback transaction that is not a Capitalized Lease
Obligation, (j) any obligation under any so-called "synthetic leases", (k) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers' acceptances, surety or other bonds and
similar instruments, (1) any obligations under any swap or hedge agreement, and
(m) all liabilities of such Person in respect of unfunded vested benefits under
any Plan.
 
"Default" means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.
 
"Default Rate" means the lesser of (a) the Maximum Lawful Rate or (b) the sum of
the Applicable Rate plus 2.00%.
 
"Dispute" means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Agreement and each other document, contract and instrument required hereby
or now or hereafter delivered to Lender in connection herewith, or any past,
present or future extensions of credit and other activities, transactions or
obligations of any kind related directly or indirectly to any of the foregoing
documents, including without limitation, any of the foregoing arising in
connection with the exercise of any self-help, ancillary or other remedies
pursuant to any of the foregoing documents.
 
"Dollars" and "$" mean lawful money of the United States of America.
 
"EBITDA" means, for any period of determination, for the Borrower and its
Subsidiaries, the sum of consolidated Net Income for such period, as determined
in accordance with GAAP, plus (to the extent that such items were deducted in
the calculation of consolidated Net Income for the period) the sum of (a)
Interest Expense, (b) Taxes, (c) depreciation and (d) amortization.
 
"Eligible Accounts" means, at any time, all Accounts of the Loan Parties created
in the ordinary course of business and that satisfy the following conditions:
 
(a) The Account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
(b) The Account has not been outstanding for more than 60 days past the due date
or has not been outstanding for more than 90 days past the original date of
invoice;
 
(c) The Account does not represent a commission, and the Account is owed as a
result of (i) the sale of goods by a Loan Party in the ordinary course of
business and such sale has been consummated and such goods have been shipped and
delivered and received by the Account Debtor, or (ii) services performed or to
be performed by a Loan Party in the ordinary course of business;
 
(d) The Account arises from an enforceable contract;
 
(e) The Account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
or any other repurchase or return basis;
 
(f) A Loan Party has good and indefeasible title to the Account and the Account
is not subject to any Lien except Liens in favor of the Lender;
 
(g) The Account does not arise out of a contract with or order from an Account
Debtor that, by its terms, prohibits or makes void or unenforceable the grant of
a security interest by a Loan Party to the Lender in and to such Account;
 
(h) The Account is not subject to any setoff, counterclaim, defense, dispute,
recoupment, or adjustment other than normal discounts for prompt payment;
 
(i) The Account Debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;
 
(j) The Account is not evidenced by chattel paper or an instrument;
 
(k) No default exists under the Account by any party thereto;
 
(1) The Account Debtor has not returned or refused to retain, or otherwise
notified a Loan Party of any dispute concerning, or claimed nonconformity of,
any of the goods from the sale of which the Account arose;
 
(m) The Account is not owed by an Affiliate, employee, officer, or director of a
Loan Party;
 
(n) The Account is payable in Dollars by the Account Debtor;
 
(o) The Account Debtor is domiciled in the United States of America or if the
Account Debtor is domiciled outside of the United States of America, the
Accounts of such Account Debtor have been approved by the Lender or are backed
by letters of credit in form and substance satisfactory to the Lender;
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
(p) Not more than 20% of the aggregate balances then outstanding on Accounts
owed by such Account Debtor and its Affiliates to a Loan Party are more than 90
days past the dates of their original invoices;
 
(q) The Account Debtor is any Person other than the United States of America or
any state, department, agency, or instrumentality thereof;
 
(r) The aggregate of all Accounts owed by the Account Debtor and its Affiliates
to which the Account relates does not exceed 20% of all Accounts owed by all of
the Loan Parties' Account Debtors (provided, that if such Accounts exceeds 20%
of all Accounts owed by all of the Loan Parties' Account Debtors, such portion
of such Accounts not in excess of 20% shall be eligible); and
 
(s) The Account is otherwise acceptable in the reasonable discretion of the
Lender; provided that the Lender shall have the right to create and adjust
eligibility standards and related reserves with respect to such Account from
time to time in its good faith credit judgment.
 
The amount of the Eligible Accounts owed by an Account Debtor to a Loan Party
shall be reduced by the amount of all "contra accounts" (not including Accounts
owed to any Loan Party by the Lender) and other obligations owed by a Loan Party
to such Account Debtor.
 
"Eligible Inventory" means any inventory of the Loan Parties; provided that in
no event shall inventory be deemed Eligible Inventory if such inventory fails to
comply with any of the following requirements:
 
(a) The Lender has a perfected first priority Lien in such inventory;
 
(b) It consists of inventory, if perishable, which is not beyond the expiration
date of such inventory and is less than 60 days old;
 
(c) It consists of inventory which is new, readily usable or marketable by
Borrower in the ordinary course of its business and is not comprised of
promotional or marketing materials or shipping supplies;
 
(d) It is not defective, obsolete, or should not be properly accounted for as
inventory on a Borrower's books in accordance with GAAP;
 
(e) It has not been delivered to and then returned by a customer due to quality
issues or any other issues;
 
(f) It is located at a location within the possession or control of Borrower and
subject to a landlord's waiver in form and substance satisfactory to Lender, and
is located principally within the continental United States;
 
(g) It is not held on consignment; and
 
(h) It is not subject to any licensing or royalty dispute.
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
"Environmental Laws" means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as the same may be amended or supplemented from time to time.
 
"Environmental Liabilities" means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.
 
"ERISA Affiliate" means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower.
 
"Event of Default" has the meaning specified in Section 10.1.
 
"Existing Letters of Credit" means those letters of credit listed on Schedule
1.1. "Existing Loan Agreement" has the meaning specified in the Recitals.
 
"Existing Loan Documents" means the Loan Documents (as defined in the Existing
Loan Agreement).
 
"Existing Notes" means the Notes (as defined in the Existing Loan Agreement).
 
"Existing Term Loan" means those certain outstanding Guidance Loans (as defined
in the Existing Loan Agreement) listed on Schedule 1.1, made by the Lender to
the Prior Borrower pursuant to the Existing Loan Agreement, and assumed by the
Borrower pursuant to this Agreement.
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
"Existing Term Loan Maturity Date" means with respect to each Existing Term
Loan, the maturity date for such Existing Term Loan listed in Section
2.1(c)(iii), or such earlier date on which such Existing Term Loan becomes due
and payable as provided in this Agreement.
 
"Fee Letter" means that certain Fee Letter between the Borrower and the Lender
dated as of the date hereof.
 
"Fixed Charge Coverage Ratio" means, for the Borrower on a consolidated basis,
and on any date of determination, the ratio of (a) the sum of (i) EBITDA plus
(ii) Rent Expenses and operating lease payments minus (iii) Non-Financed Capital
Expenditures minus (iv) dividends minus (v) the amount paid to purchase any
stock or other equity interests in Borrower to (b) the sum of (i) all principal
payments made or required to be made on indebtedness during the 12-month period
then ending plus (ii) Interest Expense plus (iii) Taxes paid in cash plus (iv)
80% of Rent Expenses, in each case determined for the 12-month period then
ending.
 
"Funded Debt" means, as of any date of determination, for any Person at any
time, all obligations and liabilities of such Person which should be classified
as "funded indebtedness" on a balance sheet of such Person as of such date in
accordance with GAAP.
 
"Funded Debt Ratio" means, for the Borrower on a consolidated basis, and on any
date of determination,
 
(a) through the fiscal year ending June 24, 2012, the ratio of Funded Debt to
the sum of (i) EBITDA, determined for the 12-month period then ending,
plus  (ii) $240,000 (which amount represents certain legal fees and settlement
expenses paid by the Borrower and its Subsidiaries to which the Lender has
previously consented); and
 
(b) after the fiscal year ending June 24, 2012, the ratio of Funded Debt to
EBITDA, determined for the 12-month period then ending.
 
"GAAP" means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a "consistent basis" when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
 
"Governmental Authority" means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.
 
"Guaranty" means any guaranty agreement of the Borrower's Subsidiaries or any
other Obligated Party executed in favor of the Lender, in form and substance
satisfactory to the Lender, as the same may be amended, restated, supplemented,
modified or changed from time to time.
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 
 
"Guidance Advance Period" means, with respect to Guidance Loans, the period from
the Closing Date through and including October 31, 2012.
 
"Guidance Loan" means, with respect to any Location, a Loan made by the Lender
to the Borrower pursuant Section 2.1(b).
 
"Guidance Loan Commitment" means the obligation of the Lender to make Guidance
Loans pursuant to Section 2.1(b) in an aggregate principal amount up to but not
exceeding Four Million and No/100 Dollars ($4,000,000), subject, however, to
termination pursuant to Section 2.1(b) or 10.2.
 
"Guidance Loan Request Date" means, with respect to each Location, the date on
which the Borrower requests the first Term Advance for such Location pursuant to
Section 2.1(b); provided, however, no Guidance Loan Request Date shall occur
after the expiration of the Guidance Advance Period.
 
"Guidance Term Note" means the promissory note of the Borrower payable to the
order of the Lender, in substantially the form of Exhibit C hereto or as
otherwise acceptable to the Lender, and all amendments, extensions, renewals,
replacements, increases and modifications thereof.
 
"Hazardous Material" means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.
 
"Interest Expense" means, as of any date of determination, the sum of all
required payments of interest under any Debt for the prior 12 month period then
ended.
 
"Interest Payment Date" means (a) the last Business Day of each month, (b) with
respect to Revolving Credit Advances, the Revolving Maturity Date, (c) with
respect to Term Advances, the Term Loan Maturity Date for such Term Advance, and
(d) with respect to each Existing Term Loan, the Existing Term Loan Maturity
Date for such Existing Term Loan.
 
"LC Commitment" shall mean the commitment of the Lender to issue Letters of
Credit pursuant to Section 2.2. The aggregate amount of the LC Commitment shall
be $250,000, but in no event shall exceed the Revolving Credit Commitment.
 
"LC Disbursement" shall mean a payment or disbursement made by the Lender
pursuant to a Letter of Credit.
 
"LC Exposure" shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time.
 
"LC Request" shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit G hereto or as
otherwise acceptable to the Lender, or such other form as shall be approved by
the Lender.
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
"Letter of Credit" shall mean any letter of credit or similar instrument issued
pursuant to this Agreement for the account of Borrower or one of its
Subsidiaries pursuant to Section 2.2 and any Existing Letter of Credit.
 
"Letter of Credit Expiration Date" shall mean the date which is five Business
Days prior to the Revolving Maturity Date.
 
"Lien" means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.
 
"Loan" means an extension of credit by the Lender to the Borrower pursuant to
Article II, including but not limited to the Revolving Credit Advances, the
Guidance Loans and the Existing Term Loans.
 
"Loan Documents" means this Agreement, the Security Documents, the Notes, the
Fee Letter, and all promissory notes, assignments, letters of credit, and other
instruments, documents, supplements, and agreements executed and delivered
pursuant to or in connection with this Agreement, as such instruments,
documents, supplements and agreements may be amended, modified, renewed,
restated, extended, supplemented, replaced, consolidated, substituted, or
otherwise changed from time to time.
 
"Loan Parties" means the Borrower, its Subsidiaries and their successors and
assigns.
 
"Location" means each Pizza Inn® or Pie FiveTM store listed on Schedule 2.1
hereto or such other Locations as may be approved by the Lender from time to
time.
 
"Long Term Indebtedness" shall mean, as of any applicable date of determination
thereof, all Debt (other than the aggregate outstanding principal balance of all
Loans) which should be classified as "funded indebtedness" or "long term
indebtedness" on a balance sheet of such Person as of such date in accordance
with GAAP.
 
"Material Adverse Effect" means, at any time, (a) a material adverse effect or
change on the business, assets, properties, liabilities, results of operations,
condition (financial or otherwise), prospects or solvency of the Borrower and
its Subsidiaries, taken as a whole, (b) a material adverse effect or change on
the ability of any Obligated Party to perform its material obligations under any
of the Loan Documents or (c) an adverse effect or change on the legality,
binding effect or enforceability of any material provision of any Loan Document
or affecting in any material respect the rights and remedies of the Lender
thereunder.
 
"Maximum Lawful Rate" means, at any time, the maximum non-usurious rate of
interest which may be charged, contracted for, taken, received or reserved by
the Lender in accordance with applicable Texas law (or applicable United States
federal law to the extent that such law permits Lender to charge, contract for,
receive or reserve a greater amount of interest than under Texas law). The
Maximum Lawful Rate shall be calculated in a manner that takes into account any
and all fees, payments, and other charges in respect of the Loan Documents that
constitute interest under applicable law. Each change in any interest rate
provided for herein based upon the Maximum Lawful Rate resulting from a change
in the Maximum Lawful Rate shall take effect without notice to the Borrower at
the time of such change in the Maximum Lawful Rate. For purposes of determining
the Maximum Lawful Rate under Texas Law, the applicable rate ceiling shall be
the applicable weekly ceiling described in, and computed in accordance with,
Chapter 303 of the Texas Finance Code, as the same may be amended.
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
"Multiemployer Plan" means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.
 
"Net Income" means, for any period immediately preceding the applicable date of
determination, the net income appearing on a consolidated income statement of
Borrower and its Subsidiaries, or for purposes of Section 5.2(d) for Pie Five
Restaurants, Inc., in each case prepared as of the end of the applicable period
of determination in accordance with GAAP.
 
"Non-Financed Capital Expenditures" means the sum of (a) all expenditures to
purchase fixed assets and leasehold improvements which are paid (i) in cash or
(ii) from proceeds of any Revolving Credit Advances so long as such Revolving
Credit Advances are paid within one year of the date of such Advance (or a
combination thereof) minus (b) any reimbursements made to the Borrower by a
landlord of any location where such leasehold improvements described in clause
(a) are located to be applied to Borrower's finish out expenses incurred in
connection thereof
 
"Notes" means, collectively, all promissory notes, including but not limited to
the Revolving Credit Note, the Guidance Term Note and the Term Note executed at
any time by the Borrower and payable to the order of the Lender, as amended,
renewed, replaced, extended, supplemented, consolidated, restated, modified,
otherwise changed and/or increased from time to time ("Note" means any of such
Notes).
 
"Obligated Party" means the Borrower and any other Person who is or becomes
party to any agreement that guarantees or secures payment and performance of the
Obligations, or any part thereof, grants any Collateral or executes any Loan
Document.
 
"Obligations" means all obligations, indebtedness, and liabilities of the
Borrower, and any other Obligated Party to the Lender or Affiliates of the
Lender, or both, now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, the obligations,
indebtedness, and liabilities under this Agreement, any swap or other hedge
agreements maintained with the Lender, the other Loan Documents, any cash
management or treasury services agreements and all interest accruing thereon
(whether a claim for post-filing or post-petition interest is allowed in any
insolvency, reorganization or similar proceeding) and all attorneys' fees and
other expenses incurred in the enforcement or collection thereof
 
"Other Taxes" shall have the meaning set forth in Section 3.3(b).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.
 
 
 
Page 11

--------------------------------------------------------------------------------

 
 
"Permitted Liens" shall have the meaning set forth in Section 8.2.
 
"Permitted Restructure" means, collectively, the following events, each to occur
on or about the Closing Date: (a) the merger of Pizza Inn Merger Sub, Inc., a
Missouri corporation ("Merger Sub"), into Prior Borrower, with Prior Borrower
continuing as the surviving corporation; (b) the conversion of each share of
common stock of Prior Borrower outstanding immediately prior to the merger into
a share of common stock of Borrower; (c) the conversion of each share of common
stock of Merger Sub outstanding immediately prior to the merger into a share of
common stock of Prior Borrower; (d) the cancellation of all shares of Borrower's
common stock outstanding immediately prior to the merger (as a result of the
events described in clauses (a) through and including (d) above, Merger Sub will
cease to exist as a separate entity, and Prior Borrower will become a direct
subsidiary of Borrower); and (e) Prior Borrower will dividend the equity
ownership of each of its direct subsidiaries (i.e., Pie Five Pizza Company, Inc.
and PIBC Holding, Inc.) upstream to Borrower.
 
"Person" means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person's heirs, administrators, personal
representatives, executors, successors and assigns.
 
"Pie Five EBITDA" means, for any period of determination, for Pie Five
Restaurants, Inc., the sum of consolidated Net Income for such period, as
determined in accordance with GAAP, plus (to the extent that such items were
deducted in the calculation of consolidated Net Income for the period) the sum
of (a) Interest Expense, (b) Taxes, (c) depreciation, (d) amortization, (e)
corporate overhead expenses and (f) for any calculation of such Pie Five EBITDA
that includes any of the three months immediately preceding the date of any
Advance the proceeds of which will be used for any Pie FiveTM store, actual
pre-opening expenses paid by Pie Five Restaurants, Inc. during such period in an
aggregate amount not to exceed $60,000 per Pie FiveTM store.
 
"Plan" means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.
 
"Principal Office" means the principal office of the Lender, presently located
at 2501 North Harwood Street, Suite 1500, Dallas, Texas 75201 or any other
location so designated by the Lender.
 
"Prior Borrower" has the meaning specified in the Recitals.
 
"Prohibited Transaction" means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.
 
"Property" of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.
 
"Reimbursement Obligations" shall mean Borrower's obligations under Section
2.2(d) to reimburse LC Disbursements.
 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
"Release" means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
Property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.
 
"Remedial Action" means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.
 
"Rent Expense" means, during any period of determination, actual rent paid or
required to be paid by Borrower prior to any offsets related to deferrals of
rental payments or other amounts owed to Borrower that may be available to the
Borrower with respect to such rent then due, minus actual collected rental
income paid by the sub-lessee to the Borrower on the sublease of property leased
by the Borrower.
 
"Reportable Event" means any of the events set forth in Section 4043 of ERISA.
 
"Revolving Credit Advance" means any Advance made by the Lender to the Borrower
pursuant to Section 2.1(a).
 
"Revolving Credit Commitment" means the obligation of the Lender to make
Revolving Credit Advances pursuant to Section 2.1 in an aggregate principal
amount at any time outstanding up to but not exceeding Two Million and No/100
Dollars ($2,000,000), subject, however, to reduction pursuant to Section
2.1(a)(v) or termination pursuant to Section 10.2.
 
"Revolving Credit Note" means the promissory note of the Borrower payable to the
order of the Lender, in substantially the form of Exhibit B hereto or as
otherwise acceptable to the Lender, and all amendments, extensions, renewals,
replacements, increases and modifications thereof.
 
"Revolving Maturity Date" means January 11, 2013, or such earlier date on which
the Revolving Credit Commitment terminates and such amounts thereunder become
due and payable as provided in this Agreement.
 
"Security Agreement" means any security agreement of the Borrower, its
Subsidiaries, or any other Obligated Party executed in favor of the Lender, in
form and substance satisfactory to the Lender, as the same may be amended,
restated, supplemented, modified, or changed from time to time.
 
"Security Documents" means each and every Security Agreement, Guaranty, pledge,
mortgage, deed of trust, deposit account control agreement, intellectual
property security agreement, or other collateral security agreement required by
or delivered to the Lender from time to time to secure the Obligations or any
portion thereof, including all such other documents, agreements, supplements,
and instruments executed in connection herewith, all as may be
amended, modified, renewed, restated, extended, supplemented, replaced,
consolidated, substituted, or otherwise changed from time to time.
 
 
 
Page 13

--------------------------------------------------------------------------------

 
 
"Subsidiary" means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of its Subsidiaries; and (b) any other entity (i) of
which at least a majority of the ownership, equity or voting interest is at the
time directly or indirectly owned or controlled by the Borrower and its
Subsidiaries and (ii) which is treated as a subsidiary in accordance with GAAP.
 
"Tangible Net Worth" means, as of any date of determination, the aggregate
amount of shareholders' equity set forth on the balance sheet of Borrower
prepared in accordance with GAAP on a consolidated basis minus all intangible
assets of Borrower.
 
"Taxes" means all taxes, levies, assessments, fees, withholdings or other
charges at any time imposed by any laws or Governmental Authority.
 
"Term Advance" means any Advance made by the Lender to the Borrower pursuant to
Section 2.1(b).
 
"Term Loan Maturity Date" means, with respect to each Guidance Loan, three years
from the expiration of the Advance Period for such Location, or such earlier
date on which such Guidance Loan becomes due and payable as provided in this
Agreement.
 
"Term Note" means the promissory note of the Borrower payable to the order of
the Lender, in substantially the form of Exhibit D hereto or as otherwise
acceptable to the Lender, and all amendments, extensions, renewals,
replacements, increases and modifications thereof.
 
"Total Liabilities" means, as of any date of determination, all liabilities
properly reflected on the Borrower's consolidated balance sheet in accordance
with GAAP.
 
"UCC" means the Uniform Commercial Code as in effect in the State of Texas.
 
 
"Unused Fee" shall have the meaning set forth in Section 3.4.
 
Section 1.2 Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, that all financial covenants and calculations in the Loan Documents
shall be made in accordance with GAAP as in effect on the date of this Agreement
unless the Borrower and the Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase "in accordance with GAAP" shall in no way be construed to limit the
foregoing.
 
 
 
 
Page 14

--------------------------------------------------------------------------------

 
 
Section 1.3Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words "hereof', "herein", and "hereunder" and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all Article and Section references
pertain to this Agreement. Terms used herein that are defined in the UCC, unless
otherwise defined herein, shall have the meanings specified in the UCC.
 
ARTICLE II
 
Loan and Advances
 
Section 2.1 The Loans.
 
 (a)Revolving Credit Advances. Subject to the terms and conditions of this
Agreement, the Lender agrees to make one or more Revolving Credit Advances to
the Borrower from time to time from the date hereof to, but not including, the
Revolving Maturity Date in an aggregate principal amount at any time outstanding
up to, but not exceeding, the amount of the Revolving Credit Commitment;
provided that the aggregate amount of all Revolving Credit Advances plus the LC
Exposure at any time outstanding shall not exceed the lesser of (x) Revolving
Credit Commitment and (y) the Borrowing Base. Subject to the foregoing
limitations, and the other terms and provisions of this Agreement, the Borrower
may borrow, repay, and reborrow Revolving Credit Advances hereunder.
 
(i)            The Revolving Credit Note. The obligation of the Borrower to
repay the Revolving Credit Advances and interest thereon shall be evidenced by
the Revolving Credit Note executed by the Borrower, payable to the order of the
Lender, in the maximum principal amount of the Revolving Credit Commitment as
originally in effect and dated the date hereof
 
(ii)            Repayment of Revolving Credit Advances. The Borrower shall repay
the unpaid principal amount of all Revolving Credit Advances on the Revolving
Maturity Date, unless sooner due by reason of acceleration by the Lender as
provided in this Agreement.
 
(iii)            Interest on Revolving Credit Advances.   Interest on each
Revolving Credit Advance shall be due and payable in arrears on each Interest
Payment Date applicable thereto, beginning on October 31, 2011, and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any bankruptcy,
insolvency or other similar law.
 
(iv)            Borrowings of Revolving Credit Advances.
 
(A) Each borrowing shall be made upon the Borrower's irrevocable notice to the
Lender, which may be given by telephone. Each such notice must be received by
the Lender not later than 2:00 p.m. (Dallas, Texas time) on the requested date
of any borrowing. Each such telephonic notice must be confirmed promptly by
delivery to the Lender of a written Advance Request Form, appropriately
completed and signed by the Borrower. Each Advance Request Form (whether
telephonic or written) shall specify (i) the requested date of the borrowing
(which shall be a Business Day), and (ii) the principal amount of the Revolving
Credit Advance to be borrowed.
 
 
 
Page 15

--------------------------------------------------------------------------------

 
 
(B) Revolving Credit Advances shall be in a minimum amount of $1,000 (or such
lesser amount that exhausts any remaining availability under the Revolving
Credit Commitment).
 
(C) The Lender shall have no liability to the Borrower for any loss or damage
suffered by the Borrower as a result of the Lender's honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically and
purporting to have been sent to the Lender by the Borrower and the Lender shall
have no duty to verify the origin of any such communication or the identity or
authority of the Person sending it.
 
(D) Upon satisfaction of all applicable conditions, the Lender shall make the
proceeds of each Revolving Credit Advance available to the Borrower in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower.
 
(v)     Reduction or Termination of Revolving Credit Commitment. The Borrower
shall have the right to terminate in whole or reduce in part the unused portion
of the Revolving Credit Commitment upon at least three Business Days prior
notice (which notice shall be irrevocable) to the Lender specifying the
effective date thereof, whether a termination or reduction is being made, and
the amount of any partial reduction, provided that each partial reduction shall
be in the amount of $100,000 or an integral multiple thereof and the Borrower
shall simultaneously prepay the amount by which (A) the unpaid principal amount
of the Revolving Credit Advances exceeds the Revolving Credit Commitment (after
giving effect to such notice) plus (B) accrued and unpaid interest on the
principal amount so prepaid. The Revolving Credit Commitment may not be
reinstated after it has been terminated or reduced.
 
(b)    Guidance Loans. Subject to the terms and conditions of this Agreement,
the Lender agrees to make Guidance Loans (which, for the avoidance of doubt,
shall consist of all Term Advances made for such Location) to the Borrower from
time to time during the Guidance Advance Period in an aggregate principal amount
not to exceed the Guidance Loan Commitment. Amounts repaid on Guidance Loans may
not be reborrowed. Upon expiration of the Guidance Advance Period, the Guidance
Loan Commitment shall automatically terminate. No more than one Guidance Loan
shall be extended for any one Location.
 
 
 
Page 16

--------------------------------------------------------------------------------

 
 
(i)            The Guidance Term Note. The obligation of the Borrower to repay
the Guidance Loans and interest thereof shall be evidenced by the Guidance Term
Note executed by the Borrower, payable to the order of the Lender, in the
principal amount of the Guidance Loan Commitment.
 
(ii)            Term Advances. Subject to the terms and conditions of this
Agreement, beginning on the initial Guidance Loan Request Date with respect to a
Location, the Lender agrees to make Term Advances for such Location to the
Borrower from time to time during the Advance Period. The aggregate principal
amount of all Term Advances for all Locations shall not exceed the Guidance Loan
Commitment. The principal amount of each Term Advance shall not exceed an amount
equal to 65% of the hard cost of any new equipment or leasehold improvements so
purchased or acquired by Borrower and to which such Term Advance relates, in
each case, as evidenced by invoices and other documentation satisfactory to
Bank. Amounts repaid on Term Advances may not be reborrowed.
 
(iii)            Interest on Guidance Loans. Interest on each Guidance Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto, and at such other times as may be specified herein. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
bankruptcy, insolvency or other similar law.
 
(iv)            Amortization of Guidance Loans. The Borrower shall repay the
unpaid principal amount of each Guidance Loan in equal 36 consecutive monthly
installments in the amount of 1136th of the aggregate principal amount of the
Term Advances for such Location outstanding on the expiration of the applicable
Advance Period for such Location, commencing upon the last day of the first
month after the expiration of the Advance Period for such Location. All
outstanding principal and accrued but unpaid interest on each such Guidance Loan
shall be due and payable on the Term Loan Maturity Date.
 
(v)            Borrowings of Term Advances.
 
(A) Each borrowing shall be made upon the Borrower's irrevocable notice to the
Lender, which may be given by telephone. Each such notice must be received by
the Lender not later than 2:00 p.m. on the requested date of any borrowing. Each
such telephonic notice must be confirmed promptly by delivery to the Lender of a
written Advance Request Form, appropriately completed and signed by the
Borrower. Each Advance Request Form (whether telephonic or written) shall
specify (i) the requested date of the borrowing (which shall be a Business Day),
(ii) the Location for which such borrowing shall be used, (iii) the principal
amount of the Term Advance to be borrowed and (iv) copies of all invoices and
other documentation reasonably satisfactory to the Lender to be financed by such
Term Advance.
 
 
 
Page 17

--------------------------------------------------------------------------------

 
 
(B) Term Advances shall be in a minimum amount of $50,000 (or such lesser amount
that exhausts any remaining availability under the Guidance Loan Commitment).
 
(C) The Lender shall have no liability to the Borrower for any loss ordamage
suffered by the Borrower as a result of the Lender's honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically and
purporting to have been sent to the Lender by the Borrower and the Lender shall
have no duty to verify the origin of any such communication or the identity or
authority of the Person sending it.
 
(D) Upon satisfaction of all applicable conditions, the Lender shall make the
proceeds of each Term Advance available to the Borrower in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.
 
(c) Existing Term Loans. As of the Closing Date, the Borrower hereby assumes the
Existing Term Loans pursuant to Section 11.24 of this Agreement. As of the
Closing Date, each of the Existing Term Loans shall constitute, for all purposes
of this Agreement and the other Loan Documents, Loans issued and outstanding
under this Agreement. Amounts advanced and repaid under the Existing Term Loans
may not be reborrowed.
 
(i)            The Term Note. The obligation of the Borrower to repay the
Existing Term Loans and interest thereon shall be evidenced by the Term Note
executed by the Borrower, payable to the order of the Lender, in the amount of
the aggregate outstanding principal amount of the Existing Term Loans.
 
(ii)            Interest on Existing Term Loans. Interest on the Existing Term
Loans shall be due and payable in arrears on each Interest Payment Date
applicable thereto, beginning on October 31, 2011, and at such other times as
may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any bankruptcy, insolvency or other
similar law.
 
(iii)            Amortization of Existing Term Loans. The Borrower shall repay
the unpaid principal amount of each Existing Term Loan in equal consecutive
monthly installments, beginning on October 31, 2011, in the amounts set forth
below:
 
Existing Term
Outstanding
Monthly
Maturity Date:
Loan No.:
Principal Amount
on the Closing
Principal
Payment
 

 
Date:
   
3912717001
$183,331.72
$9,166.58
June 30, 2013
3912717002
$241,111.04
$8,611.12
February 23, 2014
3912717003
$280,000.00
$10,000.00
March 19, 2014

 
 
 
Page 18

--------------------------------------------------------------------------------

 
 
 
All outstanding principal and accrued but unpaid interest on each Existing Term
Loan shall be due and payable on the applicable Existing Term Loan Maturity
Date.
 
Section 2.2   Letters of Credit.
 
(a)            General. Subject to the terms and conditions set forth herein,
Borrower may request the Lender, and the Lender agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to the Lender, at any time and from time to time prior to the
Revolving Credit Maturity Date (provided that Borrower shall be a co-applicant,
and be jointly and severally liable, with respect to each Letter of Credit
issued for the account of a Subsidiary). The Lender shall have no obligation to
issue, and Borrower shall not request the issuance of, any Letter of Credit at
any time if after giving effect to such issuance, the LC Exposure would exceed
the LC Commitment or the sum of the total Revolving Credit Advances plus the LC
Exposure would exceed the lesser of (x) Revolving Credit Commitment and (y) the
Borrowing Base. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, the Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
 
(b)            Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or telecopy an LC Request to the Lender not later than 12:00 p.m.,
Dallas, Texas time, on the third Business Day preceding the requested date of
issuance, amendment, renewal or extension.
 
(i)A request for an initial issuance of a Letter of Credit shall specify
in form and detail reasonably satisfactory to the Lender:
 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);
 
(B) the face amount thereof;
 
 
 
Page 19

--------------------------------------------------------------------------------

 
 
(C) the expiry date thereof (which shall not be later than the close of business
on the Letter of Credit Expiration Date);
 
(D) the name and address of the beneficiary thereof;
 
(E) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary);
 
(F) the documents to be presented by such beneficiary in connection with any
drawing thereunder;
 
(G) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
 
(H) such other matters as the Lender may reasonably require.
 
(ii) A request for an amendment, renewal or extension of anyoutstanding Letter
of Credit shall specify in form and detail reasonably satisfactory to the
Lender:
 
(A) the Letter of Credit to be amended, renewed or extended;
 
(B) the proposed date of amendment, renewal or extension thereof (which shall be
a Business Day);
 
(C) the nature of the proposed amendment, renewal or extension; and
 
(D) such other matters as the Lender may reasonably require.
 
If requested by the Lender, Borrower also shall submit a letter of credit
application on the Lender's standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the sum of the total
Revolving Credit Advances plus the LC Exposure shall not exceed the Revolving
Credit Commitment. Unless the Lender shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $100,000.
 
(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided that this paragraph (c) shall not prevent
Borrower from obtaining Letters of Credit that provide by their terms that they
will automatically be extended for one or more successive periods not to exceed
one year each (and, in any case, not to extend beyond the Letter of Credit
Expiration Date) unless the Lender elects not to extend for any such additional
period by giving notice of such election to the beneficiary at least 30 days
prior to the expiry date thereof.
 
 
 
Page 20

--------------------------------------------------------------------------------

 
 
(d)            Reimbursement. If the Lender shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to the Lender an amount equal to such LC Disbursement not later than 2:00
p.m., Dallas, Texas time, on the date that such LC Disbursement is made if
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
Dallas, Texas time, on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 2:00 p.m., Dallas,
Texas time, on the Business Day immediately following the day that Borrower
receives such notice; provided that Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.1 that such
payment be financed with Revolving Credit Advances in an equivalent amount and,
to the extent so financed, Borrower's obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit Advances.
 
(e)            Obligations Absolute. The Reimbursement Obligation of Borrower as
provided in Section 2.2(d) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Lender under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.2, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; (vi) any material adverse
change in the condition (financial or otherwise), results of operations, assets,
liabilities (contingent or otherwise), material agreements, properties,
solvency, business, management, prospects or value of the Borrower; or (vii) any
other fact, circumstance or event whatsoever. The Lender shall not have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Lender; provided that
the foregoing shall not be construed to excuse the Lender from liability to
Borrower to the extent of any direct damages (as opposed to consequential,
special, punitive or other indirect damages, claims in respect of which are
hereby waived by Borrower to the extent permitted by applicable law) suffered by
Borrower that are caused by the Lender's (i) failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) gross negligence
 
 
 
Page 21

--------------------------------------------------------------------------------

 
 
or willful misconduct as finally determined in a judgment of a court of
competent jurisdiction. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Lender (as finally
determined by a court of competent jurisdiction), the Lender shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(f)            Disbursement Procedures. The Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Lender shall promptly give written notice
to the Borrower of such demand for payment and whether the Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve Borrower of its Reimbursement
Obligation to the Lender with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in Section
2.2(d)).
 
(g)            Interim Interest. If the Lender shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that Borrower reimburses such LC Disbursement,
at the Default Rate.
 
(h)            Other. The Lender shall be under no obligation to issue any
Letter of Credit if:
 
(i) any order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the Lender from issuing such Letter of Credit, or
any legal requirement applicable to the Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Lender shall prohibit, or request that the Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the Lender any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which the Lender deems material to it; or
 
(ii) the issuance of such Letter of Credit would violate one or more policies of
general application of the Lender.
 
(i)   The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
 
 
Page 22

--------------------------------------------------------------------------------

 
 
Section 2.3  General Provisions Regarding Interest; Etc.
 
(a)            Notification of Rate. The Lender shall notify the Borrower of any
change in the Lender's Base Rate used in determining the Applicable Rate
promptly following the public announcement of such change.
 
(b)            Applicable Rate. Subject to the provisions of subsection (c)
below, each Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the lesser of
(A) the Maximum Lawful Rate and (B) the Applicable Rate.
 
(c)            Default Rate. If any amount payable by the Borrower under any
Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter, upon the giving of prior written notice by Lender to Borrower,
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any default or event of default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
(d)            Maximum Rate Limitations. If at any time the rate of interest
applicable to any portion of the Loans would exceed the Maximum Lawful Rate but
for the provisions thereof limiting interest to the Maximum Lawful Rate, then
any subsequent reduction shall not reduce the rate of interest on the Loans
below the Maximum Lawful Rate until the aggregate amount of interest accrued on
the Loans equals the aggregate amount of interest which would have accrued on
the Loans if the interest rate had not been limited by the Maximum Lawful Rate.
 
(e)            Computations of Rate. All computations of fees and interest for
Advances when the Applicable Rate is determined by the Lender's Base Rate shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), unless such computation would cause the fees and interest to
exceed the Maximum Lawful Rate, in which event, such computation shall be on the
basis of a 365 or 366 day year, as applicable. Interest shall accrue on each
Loan for the day on which the Loan is made, or any portion thereof, but not for
the day on which the Loan or such portion is paid.
 
(f)           Capital Adequacy. If after the date hereof, the Lender shall have
determined that any central bank or other Governmental Authority properly
authorized to do so has adopted or implemented (and has taken all necessary
action to legally adopt or
 
 
 
Page 23

--------------------------------------------------------------------------------

 
 
implement) any applicable law, rule, or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof, compliance with which by the Lender would have the effect of reducing
the rate of return on the Lender's capital as a consequence of its obligations
hereunder or the transactions contemplated hereby to a level below that which
the Lender could have achieved but for such adoption, implementation, change, or
compliance (taking into consideration the Lender's policies with respect to
capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, within ten Business Days after demand by the Lender, the Borrower
shall pay to the Lender (or its parent) such additional amount or amounts as
will compensate the Lender for such reduction. The Lender will give the Borrower
notice of any event occurring after the date of this Agreement which will
entitle the Lender to compensation pursuant to this Section promptly after it
obtains knowledge thereof and determines to request such compensation, and no
claim by the Lender for compensation under this Section shall in any case be
made until such time as the Lender determines that it is legally required to
comply with such law, rule, regulations or change thereto giving rise to such
claim. A certificate of the Lender claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive, provided that the determination thereof is made on a reasonable
basis. In determining such amount or amounts, the Lender may use any reasonable
averaging and attribution methods.
 
(g) Increased Costs.
 
(i)            Increased Costs Generally. If any Change in Law shall:
 
(A)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by this Article II);
 
and the result of any of the foregoing shall be to increase the cost to the
Lender, or to reduce the amount of any sum received or receivable by the Lender,
(whether of principal, interest or any other amount) then, upon request of the
Lender, the Borrower will pay to the Lender such additional amount or amounts as
will compensate the Lender for such additional costs incurred or reduction
suffered, but only to the extent Lender is assessing and collecting such
additional amounts from other borrowers under substantially all other similar
credit facilities.
 
(ii)            Capital Requirements. If the Lender determines that any Change
in Law affecting the Lender or any Principal Office of the Lender or the
Lender's holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on the Lender's capital or on the
capital of the Lender's holding company, if any, as a consequence of this
Agreement, the commitments of the Lender or the. Loans made by the Lender to a
level below that which the Lender or the Lender's holding company could have
achieved but for such change in law (taking into consideration the Lender's
policies and the
 
 
 
Page 24

--------------------------------------------------------------------------------

 
 
 
policies of the Lender's holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender's holding company for any
such reduction suffered.
 
(iii)            Certificates for Reimbursement. A certificate of the Lender
setting forth, in detail, with explanations for the additional amounts, the
amount or amounts necessary to compensate the Lender or its holding company, as
the case may be, as specified in this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay the Lender the
amount shown as due on any such certificate within 10 days after receipt thereof
 
(iv)            Delay in Requests. Failure or delay on the part of the Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of the Lender's right to demand such compensation,
provided that the Borrower shall not be required to compensate the Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Borrower of the change in law giving rise to such
increased costs or reductions and of the Lender's intention to claim
compensation therefor (except that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
      (h) Survival. All of the Borrower's obligations under Sections 2.2 and 2.3
hereof shall survive termination of the commitments under this Agreement and
repayment of all other Obligations hereunder.
 
Section 2.4 Use of Proceeds. The proceeds of the Revolving Credit Advances shall
be used by the Borrower for working capital and general corporate purposes in
the ordinary course of business. The proceeds of the Term Advances shall be used
by Borrower to finance the purchase of equipment and for the construction of
leasehold improvements at each Location.
 
Section 2.5 Evidence of Debt. The Loans made by the Lender shall be evidenced by
one or more accounts or records maintained by the Lender in the ordinary course
of business. The accounts or records maintained by the Lender shall be presumed
to be correct absent manifest error of the amount of the Loans made by the
Lender to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.
 
ARTICLE III
 
Payments and Fees
 
Section 3.1 Method of Payment. All payments of principal, interest, and other
amounts to be made by the Borrower under this Agreement and the other Loan
Documents shall be made to the Lender at the Principal Office in Dollars and
immediately available funds, without setoff, deduction, or counterclaim, and
free and clear of all taxes at the time and in the manner provided in the Notes.
 
 
 
Page 25

--------------------------------------------------------------------------------

 
 
Section 3.2Prepayments.
 
      (a)Voluntary Prepayments.
 
(i)            Prepayments of Revolving Credit Advances. The Borrower may, upon
notice to the Lender, at any time or from time to time voluntarily prepay any
Revolving Credit Advance in whole or in part without premium or penalty;
provided that, and notwithstanding anything to the contrary contained in this
Agreement, such notice must be received by the Lender not later than 2.00 p.m.
on the date of prepayment of a Loan. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
 
(ii)            Prepayments of Guidance Loans. The Borrower may, upon notice to
the Lender, at any time or from time to time voluntarily prepay any Guidance
Loan in whole or in part; provided that, and notwithstanding anything to the
contrary contained in this Agreement, such notice must be received by the Lender
not later than 2.00 p.m. on the date of prepayment of a Loan. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Prepayments of any Guidance Loan bearing interest based on the Base Rate may be
made without premium of penalty. Prepayments of any Guidance Loans bearing
interest at a fixed rate pursuant to Section 2.3(b) shall include a prepayment
premium (the "Prepayment Premium") as follows:
 
(A) The Prepayment Premium with respect to each scheduled payment of principal
of any Guidance Loan being prepaid shall be in an amount equal to the present
value, applying the Discount Rate over the number of Interest Payment Dates
until the scheduled principal payment date, of:
 
(1) (a) the stated interest rate on the Guidance Term Note, minus (b) the sum of
(i) the interest rate on current issue United States Treasury obligations with a
maturity date equal to the number of years (or fraction thereof) between the
prepayment date and the scheduled principal payment date; such rate, where
necessary, will be determined by interpolating between the current issue United
States Treasury obligations, and (ii) a spread of 2.00%, multiplied by (c) the
amount of the scheduled principal payment, or portion thereof being paid,
divided by (d) 12.
 
(2) For purposes of calculating the Prepayment Premium, "Discount Rate" means a
rate equal to (a) the sum of (i) the interest rate on
 
 
 
Page 26

--------------------------------------------------------------------------------

 
 
current issue United States Treasury obligations with a maturity date equal to
the number of years (or fraction thereof) between the prepayment date and the
scheduled principal payment date; such rate, where necessary, will be determined
by interpolating between the current issue United States Treasury obligations,
plus (ii) a spread to be determined at the time of prepayment, which spread will
be based upon the LIBOR swap market, divided by (b) 12.
 
(B)      If the Prepayment Premium so calculated is a positive amount, then
Borrower shall pay such amount to the Lender. If the calculation results in a
negative amount, then no Prepayment Premium is due from the Borrower.
 
(iii)            Prepayments of Existing Term Loans. The Borrower may, upon
notice to the Lender, at any time or from time to time voluntarily prepay any
Existing Term Loan in whole or in part; provided that, and notwithstanding
anything to the contrary contained in this Agreement, such notice must be
received by the Lender not later than 2:00 p.m. on the date of prepayment of a
Loan. Each such notice shall specify the date and amount of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
 
(b)Mandatory Prepayments.
 
(i) The Borrower must pay on DEMAND the amount by which at any time the
aggregate amount of all Revolving Credit Advances plus the outstanding LC
Exposure at any time outstanding exceeds the lesser of (i) the Revolving Credit
Commitment and (ii) the Borrowing Base.
 
(ii) If, at any time after the Closing Date, the Borrower or the Lender receives
any net insurance proceeds or net condemnation proceeds from any Collateral, the
Borrower shall promptly prepay the Advances by an amount equal to such net
insurance proceeds or net condemnation proceeds. Any such mandatory prepayments
shall be applied first to the Existing Term Loans pro rata based on the
principal amount outstanding and applied in inverse order of maturity, then to
the Guidance Loans pro rata based on the principal amount outstanding and
applied in inverse order of maturity, then to LC Disbursements for which the
Lender has not been reimbursed by the Borrower, then to the Revolving Credit
Advances, and then to the Lender as cash collateral up to an amount equal to the
aggregate undrawn amount of all outstanding Letters of Credit. Notwithstanding
the foregoing, the Borrower shall not be required to make a prepayment pursuant
to this clause (ii) with respect to any such casualty or condemnation event if
the Borrower may use such proceeds to repair, restore or replace such Collateral
so long as the Borrower shall have provided to the Lender within 60 days after
such casualty or condemnation event a plan to restore, repair or replace such
Collateral to its value immediately preceding such condemnation or casualty
event, which plan is reasonably satisfactory to the Lender. Any prepayments
hereunder shall be accompanied with accrued and unpaid interest on the amount
prepaid to the date of prepayment.
 
 
 
Page 27

--------------------------------------------------------------------------------

 
 
(iii) Upon the disposition of any assets (other than dispositions of equity
interests or dispositions of assets permitted under Sections 8.6 and 8.8), the
Borrower shall promptly prepay the Advances by an amount equal to the net cash
proceeds of such sale, transfer or other disposition. Any such mandatory
prepayments shall be applied first to the Existing Term Loans pro rata based on
the principal amount outstanding and applied in inverse order of maturity, then
to the Guidance Loans pro rata based on the principal amount outstanding and
applied in inverse order of maturity, then to LC Disbursements for which the
Lender has not been reimbursed by the Borrower, then to the Revolving Credit
Advances, and then to the Lender as cash collateral up to an amount equal to the
aggregate undravvn amount of all outstanding Letters of Credit. Any prepayments
hereunder shall be accompanied with accrued and unpaid interest on the amount
prepaid to the date of prepayment.
 
Section 3.3 Taxes.
 
(a) Any and all payments by the Borrower hereunder or under the Notes shall be
made, in accordance with Section 3.1, free and clear of and without deduction
for any and all present or future Taxes, excluding, in the case of Lender, taxes
imposed on its income, and franchise taxes imposed on Lender, by the
jurisdiction under the laws of which Lender is organized or is or should be
qualified to do business or any political subdivision thereof and Taxes imposed
on its income by the jurisdiction of Lender's lending office or any political
subdivision thereof. If Borrower shall be required by law to deduct any Taxes
(i.e., Taxes for which Borrower is responsible under the preceding sentence)
from or in respect of any sum payable hereunder or under the Note to Lender, (i)
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.3) Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
 
(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Loan Documents
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or the other Loan Documents (hereinafter referred to as "Other
Taxes").
 
(c) Borrower will indemnify Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.3) for which Borrower is
liable pursuant to this Section 3.3 paid by Lender (as the case may be) or any
liability (including penalties and interest) arising therefrom or with respect
thereto. Upon written notice from Lender of a statement setting forth the
amounts to be owed hereunder, this
 
 
 
Page 28

--------------------------------------------------------------------------------

 
 
indemnification shall be made 30 days from the date Lender makes written demand
therefor. This indemnity shall survive the termination of this Agreement.
 
(d) Within 30 days after the date of any payment of Taxes, Borrower will furnish
to Lender, upon Lender's request, the original or a certified copy of a receipt
evidencing payment thereof.
 
(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
3.3 shall survive the payment in full of the Obligations.
 
Section 3.4 Unused Fees. An unused fee ("Unused Fee") shall be due and payable
in arrears on the last day of each fiscal quarter and on the date on which the
Revolving Credit Commitment terminates. The Unused Fee shall be equal to 0.25%
times the actual average daily amount by which the Revolving Credit Commitment
exceeds the total outstanding amount of Revolving Credit Advances plus the
outstanding LC Exposure for the applicable period, prorated for the number of
days during such quarter divided by 365 days.
ARTICLE IV
 
Security
 
Section 4.1Collateral. To secure full and complete payment and performance of
the Obligations, the Borrower and each of its Subsidiaries shall execute and
deliver or cause to be executed and delivered all of the Security Documents
required by the Lender covering Collateral described in such Security Documents
(which, together with any other collateral described in each Security Agreement,
and any other Property which may now or hereafter secure the Obligations or any
part thereof, is sometimes herein called the "Collateral"). The Borrower and
each of its Subsidiaries shall execute, or cause to be executed and authorize
the execution and/or filing thereof by the Lender, such further documents and
instruments, including without limitation, Uniform Commercial Code financing
statements, as the Lender deems reasonably necessary or desirable to create,
evidence, preserve, and perfect its Liens in the Collateral.
 
Section 4.2Setoff. If an Event of Default shall have occurred and be continuing,
the Lender shall have the right to set off and apply against the Obligations in
such manner as the Lender may determine, at any time and without notice to the
Borrower or any other Loan Party, any and all deposits (general or special, time
or demand, provisional or final) or other sums at any time credited by or owing
from the Lender to the Borrower whether or not the Obligations are then due. As
further security for the Obligations, the Borrower hereby grants to the Lender a
Lien in all money, instruments, and other Property of the Borrower now or
hereafter held by the Lender, including, without limitation, Property held in
safekeeping. In addition to the Lender's right of setoff and as further security
for the Obligations, the Borrower hereby grants to the Lender a Lien in all
deposits (general or special, time or demand, provisional or final) and other
accounts of the Borrower now or hereafter on deposit with or held by the Lender
and all other sums at any time credited by or owing from the Lender to the
Borrower. The rights and remedies of the Lender hereunder are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which the Lender may have.
 
 
 
Page 29

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Conditions Precedent
 
Section 5.1 Initial Extension of Credit. The obligation of the Lender to make
the initial Advance under any Note or issue the initial Letter of Credit is
subject to the condition precedent that the Lender shall have received on or
before the day of such Advance or issuance of such Letter of Credit all of the
following, each dated (unless otherwise indicated) the date hereof, in form and
substance satisfactory to the Lender:
 
(a)            Resolutions. Resolutions of the Board of Directors (or other
governing body) of each Loan Party certified by the Secretary or an Assistant
Secretary (or other custodian of records) of such Loan Party, which authorize
the execution, delivery, and performance by such Loan Party, of this Agreement
and the other Loan Documents to which such Loan Party is or is to be a party;
 
(b)            Incumbency Certificate. A certificate of incumbency certified by
an authorized officer or representative certifying the names of the individuals
or other Persons authorized to sign this Agreement and each of the other Loan
Documents to which each Loan Party is or is to be a party (including the
certificates contemplated herein) on behalf of such Person together with
specimen signatures of such Persons;
 
(c)            Constituent Documents. The Constituent Documents for each Loan
Party as of a date acceptable to the Lender;
 
(d)            Governmental Certificates. Certificates of the appropriate
government officials of the state of incorporation or organization of each Loan
Party and each jurisdiction in which each Loan Party is required to do business,
as to the existence and good standing of such Loan Party, each dated within
thirty (30) days prior to the Closing Date;
 
(e)            Notes. The Notes executed by the Borrower;
 
(f)            Security Documents. The Security Documents executed by the
Borrower and other Obligated Parties, including but not limited to delivery of
all possessory collateral, including without limitation, any pledged notes,
pledged membership interests or pledged stock, together with the undated stock
powers endorsed in blank, as applicable;
 
(g)            Insurance Matters.    Copies of insurance certificates describing
all insurance policies required by Section 7.5, together with loss payee,
additional insured, and lender endorsements in favor of the Lender with respect
to all insurance policies covering the Collateral and the Loan Parties;
 
(h)            UCC Searches. The results of Uniform Commercial Code searches
showing all financing statements and other documents or instruments on file
against each Loan Party in the office of the Secretary of State of such Loan
Party's state of
 
 
 
Page 30

--------------------------------------------------------------------------------

 
 
organization, such searches to be as of a date no more than 30 days prior to the
date of the initial Advance;
 
(i)            Opinion of Counsel. An opinion of counsel to the Loan Parties, in
form and substance satisfactory to the Lender;
 
(j)            Depository Relationship. Evidence that the Borrower and each of
its Subsidiaries shall have completed the process of establishing their primary
depository relationship with Lender as set forth in Section 7.12 hereof;
 
(k)            Compliance With Laws. Evidence satisfactory to Lender that each
Loan Party is in compliance with all laws and regulations issued by any
Governmental Authority, including, without limitation, regulations by or under
US Department of Occupational Safety and Health Organization, the Environmental
Protection Agency, ERISA and the Financial Institutions Reform Recovery and
Enforcement Act;
 
(1) Payment of Fees. The Lender shall have received payment of the fees required
to be paid pursuant to the Fee Letter and any other fees required to be paid on
or before the Closing Date; and
 
(m) Additional Documentation. The Lender shall have received such additional
approvals, opinions, or documents as the Lender or its legal counsel may
reasonably request.
 
Section 5.2 All Extensions of Credit. The obligation of the Lender to make any
Advance (including the initial Advance) or issue any Letter of Credit (including
the initial Letter of Credit) is subject to the following additional conditions
precedent:
 
(a)            Request for Advance or Letter of Credit. The Lender shall have
received, in accordance with this Agreement, an Advance Request Form pursuant to
the Lender's requirements dated the date of such Advance and executed by an
authorized officer of the Borrower or an LC Request pursuant to the Lender's
requirements dated the date of the issuance of such Letter of Credit and
executed by an authorized officer of the Borrower;
 
(b)            No Default, Material Adverse Effect. No Default or Material
Adverse Effect shall have occurred and be continuing, or would result from or
after giving effect to such Advance or such Letter of Credit;
 
(c)            Representations and Warranties. All of the representations and
warranties contained in Article VI hereof and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Advance or such Letter of Credit with the same force and effect as if such
representations and warranties had been made on and as of such date, except to
the extent such representations and warranties speak to a specific date;
 
(d)            Pie Five EBITDA. For any Advance the proceeds of which will be
used for any Pie FiveTM Location, Pie Five Restaurants, Inc. must have positive
Pie Five
 
 
 
Page 31

--------------------------------------------------------------------------------

 
 
EBITDA for the three months most recently ended, and the Lender shall have
received certification thereof executed by an authorized officer of the
Borrower;
 
(e)            Special Condition for all Term Advances. With respect to each
Term Advance, the Funded Debt Ratio shall not exceed 1.00 to 1.00 measured as of
the end of the fiscal quarter most recently ended, and the Lender shall have
received certification thereof executed by an authorized officer of the
Borrower; and
 
(f)            Additional Documentation. The Lender shall have received such
additional approvals, opinions, or documents as the Lender or its legal counsel
may reasonably request.
 
ARTICLE VI
 
Representations and Warranties
 
To induce the Lender to enter into this Agreement, the Borrower represents and
warrants to the Lender that:
 
Section 6.1 Organizational Existence. Each Loan Party (a) is a corporation,
limited partnership and/or limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect. Each Loan Party has the power and
authority to execute, deliver, and perform its obligations under this Agreement
and the other Loan Documents to which it is or may become a party.
 
Section 6.2 Financial Statements; Etc. The Borrower has delivered to the Lender
consolidated balance sheets and related statements of income of Borrower as at
and for the fiscal year ended June 26, 2011. Such financial statements are true
and correct, have been prepared in accordance with GAAP, and fairly present the
financial condition of the Borrower as of the respective dates indicated therein
and the results of operations for the respective periods indicated therein.
Neither the Borrower nor any of its Subsidiaries have any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses from any unfavorable commitments except as
referred to or reflected in such financial statements or arising in the ordinary
course of business. There has been no Material Adverse Effect on the Borrower or
any of its Subsidiaries since the effective date of the most recent financial
statements referred to in this Section. All projections delivered by the
Borrower to the Lender have been prepared in good faith, with care and diligence
and use assumptions that are reasonable under the circumstances at the time such
projections were prepared and delivered to the Lender, and all such assumptions
are disclosed in the projections.
 
Section 6.3 Action; No Breach. The execution, delivery, and performance by
theBorrower and any other Loan Party of this Agreement and the other Loan
Documents to which the Borrower or such other Loan Party is or may become a
party and compliance with the terms
 
 
 
Page 32

--------------------------------------------------------------------------------

 
 
and provisions hereof and thereof have been duly authorized by all requisite
action on the part of the Borrower or such Loan Party and do not and will not
(a) violate or conflict with, or result in a breach of, or require any consent
under (i) Constituent Documents of the Borrower or any of its Subsidiaries, (ii)
any applicable law, rule, or regulation or any order, writ, injunction, or
decree of any Governmental Authority or arbitrator where the failure to comply
is reasonably likely to result in a Material Adverse Effect, or (iii) any
material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of them or any of their Property is
bound or subject, or (b) result in the creation or imposition of any Lien upon
any of the revenues or assets of the Borrower or any Subsidiary, other than
Permitted Liens.
 
Section 6.4Operation of Business. The Borrower and each of its Subsidiaries
possess
all licenses, permits, franchises, patents, copyrights, trademarks, and trade
names, or rights thereto, necessary to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted, except
where the failure to so possess would not have a Material Adverse Effect, and
the Borrower and each of its Subsidiaries are not in violation of any valid
rights of others with respect to any of the foregoing.
 
Section 6.5 Litigation and Judgments. There is no action, suit, investigation,
or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of the Borrower, threatened against or affecting Borrower or any
of its Subsidiaries, that would, if adversely determined, have a Material
Adverse Effect on Borrower or its Subsidiaries. Except as set forth on Schedule
6.5, there are no outstanding judgments against Borrower or any Subsidiary of
the Borrower.
 
Section 6.6 Rights in Property; Liens. The Borrower and each of its Subsidiaries
have good title to or valid leasehold interests in their respective Property,
including the Property reflected in the financial statements described in
Section 6.2, and none of the Property of Borrower or any Subsidiary is subject
to any Lien, except Permitted Liens.
 
Section 6.7  Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower or any other Loan Party is party, when delivered,
shall constitute legal, valid, and binding obligations of Borrower and such Loan
Party, enforceable against Borrower and such Loan Party in accordance with their
respective terms, except as limited by bankruptcy, insolvency, or other laws of
general application relating to the enforcement of creditors' rights.
 
Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by the Borrower or any
other Loan Party of this Agreement and the other Loan Documents to which
Borrower or such Loan Party is or may become a party or the validity or
enforceability thereof.
 
Section 6.9 Debt. The Borrower and its Subsidiaries have no Debt, except as
permitted in Section 8.1.
 
Section 6.10 Taxes. Except as set forth on Schedule 6.10, the Borrower and each
Subsidiary have filed all tax returns (federal, state, and local) required to be
filed, including all
 
 
 
Page 33

--------------------------------------------------------------------------------

 
 
income, franchise, employment, Property, and sales tax returns, and have paid
all of their respective liabilities for taxes, assessments, governmental
charges, and other levies that are due and payable. The Borrower knows of no
pending investigation of Borrower or any Subsidiary by any taxing authority or
of any pending but unassessed tax liability of Borrower or any Subsidiary except
as set forth on Schedule 6.10.
 
Section 6.11 Use of Proceeds; Margin Securities. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock.
 
Section 6.12 ERISA. Borrower and each Subsidiary are in compliance in all
material respects with all applicable provisions of ERISA. Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan. No notice of intent to terminate a Plan has been filed, nor has any
Plan been terminated. No circumstances exist which constitute grounds entitling
the PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings. Neither
the Borrower nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. Borrower and each ERISA Affiliate have met their minimum
funding requirements under ERISA with respect to all of their Plans, and the
present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.
 
Section 6.13 Disclosure. No statement, information, report, representation, or
warranty made by Borrower in this Agreement or in any other Loan Document or
furnished to the Lender in connection with this Agreement or any of the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not materially misleading. There is no fact known to Borrower which
has a Material Adverse Effect, or which might in the future have a Material
Adverse Effect, on the Borrower or any Subsidiary that has not been disclosed in
writing to the Lender.
 
Section 6.14 Subsidiaries, Ventures, Etc. The Borrower has no Subsidiaries or
joint ventures or partnerships other than those listed on Schedule 6.14.
Schedule 6.14 sets forth the jurisdiction of incorporation or organization of
each such Person and the percentage of the Borrower's ownership interest in such
Person. All of the outstanding capital stock or other ownership interests of
each Person described in Schedule 6.14 has been validly issued, is fully paid,
and is nonassessable.
 
Section 6.15 Agreements. Neither Borrower nor any Subsidiary is a party to any
indenture, loan, or credit agreement (other than this Agreement), or to any
lease or other agreement or instrument, or subject to any charter or corporate
or other organizational restriction which could have a Material Adverse Effect
on Borrower or any Subsidiary. Neither Borrower nor any Subsidiary is in default
in any respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party.
 
 
 
Page 34

--------------------------------------------------------------------------------

 
 
Section 6.16 Compliance with Laws. Neither the Borrower nor any Subsidiary is in
violation in any material respect of any law, rule, regulation, order, or decree
of any Governmental Authority or arbitrator.
 
Section 6.17 Investment Company Act; Other Regulations. Neither the Borrower nor
any Subsidiary is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended, the Energy Policy Act of 2005, the Federal
Power Act, the Interstate Commerce Act, or any state public utilities code.
 
Section 6.18 Financial Solvency. Both before and after giving effect to all of
the transactions contemplated herein, neither the Borrower nor any of its
Subsidiaries (a) was or will be "insolvent", as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act; (b) has unreasonably small capital or is
engaged or about to engage in a business or a transaction for which any
remaining assets of the Borrower or such Affiliate are unreasonably small; (c)
by executing, delivering or performing its obligations under the Loan Documents
or other documents to which it is a party or by taking any action with respect
thereto, intends to, nor believes that it will, incur debts beyond its ability
to pay them as they mature; (d) by executing, delivering or performing its
obligations under the Loan Documents or other documents to which it is a party
or by taking any action with respect thereto, intends to hinder, delay or
defraud either its present or future creditors; and (e) at this time
contemplates filing a petition in bankruptcy or for an arrangement or
reorganization or similar proceeding under any law of any jurisdiction, nor, to
the best knowledge of the Borrower, is the subject of any actual, pending or
threatened bankruptcy, insolvency or similar proceedings under any law of any
jurisdiction.
 
Section 6.19 Environmental Matters.
 
(a) The Borrower, each Subsidiary, and all of their respective Property, assets,
and operations, are in full compliance with all Environmental Laws. The Borrower
is not aware of, nor has the Borrower received notice of, any past, present, or
future conditions, events, activities, practices, or incidents which may
interfere with or prevent the compliance or continued compliance of the Borrower
and the Subsidiaries with all Environmental Laws;
 
(b) The Borrower and each Subsidiary have obtained all permits, licenses, and
authorizations that are required under applicable Environmental Laws, and all
such permits are in good standing and the Borrower and its Subsidiaries are in
compliance with all of the terms and conditions of such permits;
 
(c) No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Property or assets of the Borrower or any Subsidiary other than in compliance
with Environmental Laws. The use which the Borrower and the Subsidiaries make
and intend to make of their respective Property and assets will not result in
the use, generation, storage,
 
 
 
Page 35

--------------------------------------------------------------------------------

 
 
transportation, accumulation, disposal, or Release of any Hazardous Material on,
in, or from any of their Property or assets, other than in compliance with
Environmental Laws;
 
(d) Neither the Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased Property or operations is subject to any
outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws, (ii)
Remedial Action, or (iii) any Environmental Liabilities arising from a Release
or threatened Release;
 
(e) There are no conditions or circumstances associated with the currently or
previously owned or leased Property or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;
 
(f) Neither the Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. The Borrower and its Subsidiaries are in compliance with
all applicable financial responsibility requirements of all Environmental Laws;
 
(g) Neither Borrower nor any of its Subsidiaries has filed or failed to file any
notice required under applicable Environmental Law reporting a Release; and
 
(h) No Lien arising under any Environmental Law has attached to any Property or
revenues of the Borrower or its Subsidiaries.
 
Section 6.20 Intellectual Property. Each Loan Party owns, or is licensed to use,
all intellectual property necessary to conduct its business as currently
conducted except for such intellectual property the failure of which to own or
license could not reasonably be expected to have a Material Adverse Effect. Each
Loan Party will maintain the patenting and registration of all intellectual
property with the United States Patent and Trademark Office, the United States
Copyright Office, or other appropriate Governmental Authority and will, promptly
patent or register, as the case may be, all new intellectual property and notify
the Lender in writing ten Business Days prior to filing any such new patent or
registration.
 
ARTICLE VII
 
Affirmative Covenants
 
The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Revolving Credit Commitment or
Guidance Loan Commitment hereunder, the Borrower will perform and observe the
following positive covenants, unless the Lender shall otherwise consent in
writing:
 
Section 7.1Reporting Requirements. The Borrower will furnish to the Lender:
 
(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each fiscal year of the Borrower, beginning with the
 
 
 
Page 36

--------------------------------------------------------------------------------

 
 
fiscal year ending June 24, 2012, a copy of the annual report compiled by
independent certified public accountants of the Borrower and its Subsidiaries
for such fiscal year containing, on a consolidated basis, balance sheets and
statements of income, retained earnings, and cash flow as at the end of such
fiscal year and for the annual period then ended, in each case setting forth in
comparative form the figures for the preceding fiscal year, all in reasonable
detail certified by the chief financial officer, treasurer or comparable officer
of Borrower to have been prepared in accordance with GAAP and to fairly and
accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of the Borrower and its Subsidiaries, on a
consolidated basis, at the date and for the periods indicated therein;
 
(b)            Monthly Financial Statements. As soon as available, and in any
event within 30 days after the end of each calendar month, a copy of an
unaudited financial report of the Borrower and its Subsidiaries as of the end of
such calendar month and for the portion of the fiscal year then ended,
containing, on a consolidated basis, balance sheets and statements of income,
and retained earnings, all in reasonable detail certified by the chief financial
officer, treasurer or comparable officer of Borrower to have been prepared in
accordance with GAAP and to fairly and accurately present (subject to year-end
audit adjustments) the financial condition and results of operations of the
Borrower and its Subsidiaries, on a consolidated basis, at the date and for the
periods indicated therein;
 
(c)            Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Section 7.1(a) and 7.1(b), a duly completed
Compliance Certificate;
 
(d)            Borrowing Base Report. As soon as available, and in any event
within 30 days after the end of each calendar month, a duly completed Borrowing
Base Report and, for each Location, a complete list of the value of all
inventory held at such Location;
 
(e)            Tax Returns. As soon as available, and in any event within 15
days after the same have been filed, copies of the federal income tax returns
filed by the Borrower and its Subsidiaries;
 
(f)            Notice of Litigation. Promptly after the commencement thereof,
notice of all actions, suits, and proceedings before any Governmental Authority
or arbitrator affecting the Borrower or any Subsidiary which, if determined
adversely to the Borrower or such Subsidiary, could have a Material Adverse
Effect on the Borrower or such Subsidiary;
 
(g)            Notice of Default. As soon as possible and in any event within
ten days after the occurrence of each Default, a written notice setting forth
the details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;
 
(h)            ERISA Reports. Promptly after the filing or receipt thereof,
copies of all reports, including annual reports, and notices which the Borrower
or any Subsidiary files
 
 
 
 
Page 37

--------------------------------------------------------------------------------

 
 
with or receives from the PBGC or the U.S. Department of Labor under ERISA; and
as soon as possible and in any event within five days after Borrower or any
Subsidiary knows or has reason to know that any Reportable Event or Prohibited
Transaction has occurred with respect to any Plan or that the PBGC or Borrower
or any Subsidiary has instituted or will institute proceedings under Title IV of
ERISA to terminate any Plan, a certificate of the chief financial officer or
comparable officer of the Borrower setting forth the details as to such
Reportable Event or Prohibited Transaction or Plan termination and the action
that Borrower proposes to take with respect thereto;
 
(i)            Reports to Other Creditors. Promptly after the furnishing
thereof, copies of any statement or report furnished to any other party pursuant
to the terms of any indenture, loan, or credit or similar agreement and not
otherwise required to be furnished to the Lender pursuant to any other clause of
this Section;
 
(j)            Notice of Material Adverse Effect. As soon as possible and in any
event within five days after the occurrence thereof, written notice of any
matter that could have a Material Adverse Effect on the Borrower or any
Subsidiary;
 
(k)            SEC Reports. Promptly after filing or receipt thereof, copies of
each annual report, proxy or financial statement or other report or
communication sent to the shareholders or stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Lender
pursuant hereto;
 
(1) Annual Budget. As soon as practicable and in any event within 30 days after
approval thereof by the Borrower's Board of Directors, a budget for the Borrower
and its Subsidiaries for the ensuing four fiscal quarters, all in reasonable
detail certified by the chief financial officer, treasurer or comparable officer
of the Borrower that, to the best of such officer's knowledge, such projections
are good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries for such period;
and
 
(m) General Information. Promptly, such other information concerning the
Borrower, any Subsidiary or any other Obligated Party as the Lender may from
time to time reasonably request.
 
Section 7.2 Maintenance of Existence; Conduct of Business. The Borrower will
preserve and maintain, and will cause each Subsidiary to preserve and maintain,
its existence (except for mergers and consolidations permitted under Section
8.3) and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. The Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in
accordance with good business practices.
 
 
 
Page 38

--------------------------------------------------------------------------------

 
 
Section 7.3 Maintenance of Property. The Borrower will maintain, keep, and
preserve, and cause each Subsidiary to maintain, keep, and preserve, all of its
Property (tangible and intangible) necessary or useful in the proper conduct of
its business in good working order and condition, other than damaged or obsolete
inventory and equipment.
 
Section 7.4 Taxes and Claims. The Borrower will pay or discharge, and will cause
each Subsidiary to pay or discharge, at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves have been
established.
 
Section 7.5 Insurance. The Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by businesses engaged in similar businesses and owning similar Property
in the same general areas in which the Borrower and its Subsidiaries operate,
provided that in any event the Borrower will maintain and cause each Subsidiary
to maintain workmen's compensation insurance, Property insurance and
comprehensive general liability insurance reasonably satisfactory to the Lender
and naming the Lender as additional insured. Each insurance policy covering the
Collateral shall name the Lender as loss payee and shall provide that such
policy will not be cancelled or reduced without 30 days prior written notice to
the Lender.
 
Section 7.6 Inspection Rights and Field Audits. At any reasonable time and from
time to time, upon reasonable notice, the Borrower will permit, and will cause
each Subsidiary to permit, representatives of the Lender to examine the
Collateral and conduct Collateral audits, to examine, copy, and make extracts
from its books and records, to visit and inspect its Property, and to discuss
its business, operations, and financial condition with its officers, employees,
and independent certified public accountants. In addition, at the request of
Lender, the Borrower will permit the Lender to conduct an annual field audit at
the Borrower's expense.
 
Section 7.7 Keeping Books and Records. The Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.
 
Section 7.8 Compliance with Laws. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws, rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator.
 
Section 7.9 Compliance with Agreements. The Borrower will comply, and will cause
each Subsidiary to comply, with all agreements, contracts, and instruments
binding on it or affecting its Property or business, except where the failure to
comply would not have a Material Adverse Effect.
 
 
 
Page 39

--------------------------------------------------------------------------------

 
 
Section 7.10 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Lender to carry out the
provisions and purposes of this Agreement and the other Loan Documents and to
create, preserve, and perfect the Liens of the Lender in the Collateral.
 
Section 7.11 ERISA. The Borrower will comply, and will cause each Subsidiary to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.
 
Section 7.12 Depository Relationship. To induce the Lender to establish the
interest rates provided in the Notes, the Borrower will, and will cause each
Subsidiary to, use the Lender as its principal depository bank and the Borrower
covenants and agrees to maintain, and will cause each of its Subsidiaries to
maintain, the Lender as its principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts for the term hereof
 
Section 7.13 Landlord and Distributor Waivers. As soon as available, and in any
event within 60 days after the Closing Date, the Loan Parties will obtain
waivers in form and substance satisfactory to the Lender from each landlord for
each location of leased property and from each distributor for each distribution
location.
 
ARTICLE VIII
 
Negative Covenants
 
The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Revolving Credit Commitment or
Guidance Loan Commitment hereunder, the Borrower will perform and observe the
following negative covenants, unless the Lender shall otherwise consent in
writing:
 
Section 8.1Debt. The Borrower will not incur, create, assume, or permit to
exist, and will not permit any Subsidiary to incur, create, assume, or permit to
exist, any Debt, except:
 
(a) Debt to the Lender;
 
(b) Existing Debt described on Schedule 8.1 hereto;
 
(c) Debt incurred for leases of equipment in the ordinary course of business,
purchase money Debt incurred in the ordinary course of business and additional
Debt not otherwise permitted hereunder not to exceed an aggregate combined
amount at any time outstanding of $250,000; and
 
(d) Debt owed by the Borrower to a Subsidiary or owed by any Subsidiary to
another Subsidiary or the Borrower.
 
 
 
Page 40

--------------------------------------------------------------------------------

 
 
Section 8.2 Limitation on Liens. The Borrower will not incur, create, assume, or
permit to exist, and will not permit any Subsidiary to incur, create, assume, or
permit to exist, any Lien upon any of its Property, assets, or revenues, whether
now owned or hereafter acquired, except (collectively referred to as "Permitted
Liens"):
 
(a) Liens disclosed on Schedule 8.2 hereto;
 
(b) Liens in favor of the Lender;
 
(c) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or any Subsidiary to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;
 
(d) Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established;
 
(e) Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;
 
(f) Liens of landlords of real property leased by Borrower where the value of
Collateral located on such real property has an aggregate value less than
$250,000 and any Locations which are financed with a Guidance Loan;
 
(g) Liens resulting from good faith deposits to secure payments of workmen's
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business; and
 
(h) Purchase money Liens on specific Property to secure Debt used to acquire
such Property to the extent permitted in Section 8.1(c).
 
Section 8.3Mergers, Etc. Without prior written consent of the Lender, Borrower
will not, and will not permit any Subsidiary to, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person, or any shares or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate except (a) that Borrower may
merge with any of its Subsidiaries so long as the Borrower is the survivor of
such merger, (b) Subsidiaries may be merged with and into each other and (c) the
Permitted Restructure.
 
Section 8.4 Restricted Payments. The Borrower will not declare or pay any
dividends or make any other payment or distribution (in cash, Property, or
obligations) on account of its equity interests, or redeem, purchase, retire, or
otherwise acquire any of its equity interests, or permit any of its Subsidiaries
to purchase or otherwise acquire any equity interest of the
 
 
 
Page 41

--------------------------------------------------------------------------------

 
 
Borrower or another Subsidiary, or set apart any money for a sinking or other
analogous fund for any dividend or other distribution on its equity interests or
for any redemption, purchase, retirement, or other acquisition of any of its
equity interests except that (a) the Borrower may redeem, purchase, retire or
otherwise acquire any of its equity interests so long as no Default or Event of
Default exists at the time thereof or would result therefrom and (b) the
Permitted Restructure.
 
Section 8.5 Loans and Investments. The Borrower will not make, and will not
permit any Subsidiary to make, any advance, loan, extension of credit, or
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:
 
(a) Readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition;
 
(b) Fully insured certificates of deposit with maturities of one year or less
from the date of acquisition issued by (i) the Lender or (ii) any commercial
bank operating in the United States of America having capital and surplus in
excess of $500,000,000;
 
(c) Commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest rating categories of Standard & Poor's
Ratings Group, a division of the McGraw Hill Corporation, or Moody's Investors
Service;
 
(d) Investments in Subsidiaries in effect as of the date of this Agreement or
permitted by Section 8.14;
 
(e) Money market accounts substantially all of the assets of which are invested
in investments of the type described in clauses (a) through (c) above; and
 
(f) Extensions of trade credit in the ordinary course of business consistent
with historical practice.
 
Section 8.6 Limitation on Issuance of Equity. The Borrower will not permit any
of its Subsidiaries to, at any time issue, sell, assign, or otherwise dispose of
(a) any of its equity interests, (b) any securities exchangeable for or
convertible into or carrying any rights to acquire any of its equity interests,
or (c) any option, warrant, or other right to acquire any of its equity
interests.
 
Section 8.7Transactions With Affiliates. The Borrower will not enter into, and
will not permit any Subsidiary to enter into, any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate of the Borrower or such Subsidiary, except
(a) transactions among Obligated Parties, and (b) in the ordinary course of and
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm's-length transaction
with a Person not an Affiliate of the Borrower or such Subsidiary.
 
 
 
Page 42

--------------------------------------------------------------------------------

 
 
Section 8.8  Disposition of Assets. The Borrower will not sell, lease, assign,
transfer, or otherwise dispose of any of its assets, or permit any Subsidiary to
do so with any of its assets, except (a) dispositions of inventory in the
ordinary course of business or (b) dispositions, for fair value, of damaged,
worn-out and obsolete equipment not necessary or useful to the conduct of
business.
 
Section 8.9  Sale and Leaseback. The Borrower will not enter into, and will not
permit
any Subsidiary to enter into, any arrangement with any Person pursuant to which
it leases from such Person real or personal Property that has been or is to be
sold or transferred, directly or indirectly, by it to such Person.
 
Section 8.10  Nature of Business. The Borrower will not, and will not permit any
Subsidiary to, engage in any business other than the businesses in which they
are engaged as of the Closing Date.
 
Section 8.11 Environmental Protection. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) use (or permit any tenant to use) any of
their respective Property or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of their respective Property or assets in any manner that is
likely to violate any Environmental Law or create any Environmental Liabilities
for which the Borrower or any of its Subsidiaries would be responsible.
 
Section 8.12 Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
the Lender, or (b) in tax reporting treatment, except as required by law and
disclosed to the Lender.
 
Section 8.13 No Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, enter into or permit to exist any arrangement or agreement, other
than pursuant to this Agreement or any other Loan Document, which directly or
indirectly prohibits the Borrower or any Subsidiary from creating or incurring a
Lien on any of its assets.
 
Section 8.14 Additional Subsidiaries. The Borrower will not, and will not permit
any Subsidiary to, form or acquire any Subsidiary not listed on Schedule 6.14
unless the Borrower provides (a) an executed joinder agreement to the Guaranty
for such new Subsidiary in form and substance satisfactory to the Lender and (b)
an executed supplement to the Security Agreement for such new Subsidiary in form
and substance satisfactory to the Lender.
 
ARTICLE IX
 
Financial Covenants
 
The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Revolving Credit Commitment or
Guidance Loan Commitment hereunder, the Borrower will, at all times, observe and
perform the following financial covenants, unless the Lender shall otherwise
consent in writing.
 
 
 
Page 43

--------------------------------------------------------------------------------

 
 
Section 9.1Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed
Charge Coverage Ratio, tested at the end of each fiscal quarter, to be less than
1.25 to 1.00.
 
Section 9.2 Balance Sheet Leverage Ratio. The Borrower shall not permit the
Balance Sheet Leverage Ratio to exceed 2.50 to 1.00, tested at the end of each
fiscal quarter.
 
Section 9.3Asset Coverage Ratio. The Borrower shall not permit the Asset
Coverage Ratio to be less than 1.25 to 1.00, tested at the end of each fiscal
quarter.
 
Section 9.4 Funded Debt Ratio. The Borrower shall not permit the Funded Debt
Ratio to exceed 1.00 to 1.00, tested at the end of each fiscal quarter.
 
ARTICLE X
 
Default
 
Section 10.1 Events of Default. Each of the following shall be deemed an "Event
of Default":
 
(a) The Borrower shall fail to pay (i) the principal of any Obligation when due
or declared due and (ii) with respect to Obligations other than principal, when
due or declared due and such failure continues for five days.
 
(b) Any representation or warranty made or deemed made by the Borrower, any
Subsidiary, or any Obligated Party (or any of their respective officers) in any
Loan Document or in any certificate, report, notice, or financial statement
furnished at any time in connection with this Agreement shall be false,
misleading, or erroneous in any material respect when made or deemed to have
been made.
 
(c) The Borrower, any Subsidiary, or any Obligated Party shall fail to perform,
observe, or comply with any covenant, agreement, or term contained in Sections
2.3, 7.1, 7.5, 7.6, 7.12, 7.13 and Articles VIII and IX and such failure shall
continue uncured for a period of five days.
 
(d) The Borrower, any Subsidiary, or any Obligated Party shall fail to perform,
observe, or comply with any covenant, agreement, or term contained in any Loan
Document (other than those specified in clauses (a), (b) and (c) of this
Section), and, if such failure can be cured, such failure shall continue uncured
for a period of 30 days after the earlier of (i) the Borrower, any Subsidiary,
or any Obligated Party obtains knowledge thereof, or (ii) written notice thereof
having been given to the Borrower, any Subsidiary, or any Obligated Party.
 
(e) The Borrower, any Subsidiary, or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
 
 
 
Page 44

--------------------------------------------------------------------------------

 
 
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.
 
(f) The Borrower, any Subsidiary, or any Obligated Party shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations), or
the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.
 
(g) This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower, any Subsidiary, any
Obligated Party or any of their respective shareholders, or the Borrower, any
Subsidiary, or any Obligated Party shall deny that it has any further liability
or obligation under any of the Loan Documents, or any Lien created by the Loan
Documents shall for any reason cease to be a valid, first priority perfected
Lien upon any of the Collateral purported to be covered thereby.
 
(h) Any of the following events shall occur or exist with respect to the
Borrower or any ERISA Affiliate: (i) any Prohibited Transaction involving any
Plan; (ii) any Reportable Event with respect to any Plan; (iii) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution by the PBGC of any such proceedings; or (v) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of the
Lender subject the Borrower to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceed or could reasonably be expected to exceed $50,000.
 
(i) The Borrower, any Subsidiary, or any Obligated Party, or any of their
Property, revenues, or assets, shall become subject to an order of forfeiture,
seizure, or divestiture (whether under RICO or otherwise) and the same shall not
have been discharged within 30 days from the date of entry thereof.
 
(j) An involuntary proceeding shall be commenced against the Borrower, any
Subsidiary, or any Obligated Party seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 60 days.
 
 
 
Page 45

--------------------------------------------------------------------------------

 
 
(k) The Borrower, any Subsidiary or any Obligated Party shall fail todischarge
within a period of 60 days after the commencement thereof any attachment,
sequestration, or similar proceeding or proceedings involving an aggregate
amount in excess of $500,000 against any of its assets or Property.
 
(1) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate and not covered by insurance shall be rendered by a court or
courts against the Borrower, any Subsidiary, or any Obligated Party and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and the Borrower or the relevant Subsidiary or Obligated Party
shall not, within said period of 60 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal.
 
Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, the Lender may without notice terminate the Revolving Credit
Commitment and the Guidance Loan Commitment and declare the Obligations or any
part thereof to be immediately due and payable, and the same shall thereupon
become immediately due and payable, without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of an Event of Default under Section 10.1(e) or Section 10.1(j), the
Revolving Credit Commitment and the Guidance Loan Commitment shall automatically
terminate, and the Obligations shall become immediately due and payable without
notice, demand, presentment, notice of dishonor, notice of acceleration, notice
of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower. If any Event of Default shall occur and be continuing, the Lender may
exercise all rights and remedies available to it in law or in equity, under the
Loan Documents, or otherwise.
 
Section 10.3 Performance by the Lender. If the Borrower shall fail to perform
any covenant or agreement contained in any of the Loan Documents, the Lender may
perform or attempt to perform such covenant or agreement on behalf of the
Borrower. In such event, the Borrower shall, at the request of the Lender,
promptly pay any amount expended by the Lender in connection with such
performance or attempted performance to the Lender, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Lender shall not have any liability
or responsibility for the performance of any obligation of the Borrower under
this Agreement or any other Loan Document.
 
ARTICLE XI
 
Miscellaneous
 
Section 11.1 Expenses. The Borrower hereby agrees to pay on demand: (a) all
costs and expenses of the Lender in connection with the preparation,
negotiation, execution, and delivery of any and all amendments, modifications,
renewals, extensions, and supplements of this Agreement and the other Loan
Documents, including, without limitation, the reasonable fees
 
 
 
Page 46

--------------------------------------------------------------------------------

 
 
and expenses of legal counsel, advisors, consultants, and auditors for the
Lender, (b) all costs and expenses of the Lender in connection with any Default
and the enforcement of this Agreement or any other Loan Document, including,
without limitation, the fees and expenses of legal counsel, advisors,
consultants, and auditors for the Lender, (c) all transfer, stamp, documentary,
or other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents, (d)
all costs, expenses, assessments, and other charges incurred in connection with
any filing, registration, recording, or perfection of any security interest or
Lien contemplated by this Agreement or any other Loan Document, and (e) all
other costs and expenses incurred by the Lender after the date hereof in
connection with this Agreement or any other Loan Document, any litigation,
dispute, suit, proceeding or action; the enforcement of its rights and remedies,
protection of its interests in bankruptcy, insolvency or other legal
proceedings, including, without limitation, all costs, expenses, and other
charges incurred in connection with evaluating, observing, collecting,
examining, auditing, appraising, selling, liquidating, or otherwise disposing of
the Collateral or other assets of the Borrower.
 
Section 11.2 INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES) TO WHICH ANY OF THEM
MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY THE BORROWER OF ANY REPRESENTATION, WARRANTY,
COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE
PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY
HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTY
OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, OR (E) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE
FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN
DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO
BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES)
ARISING OUT OF OR RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF
SUCH PERSON; PROVIDED, HOWEVER, NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
Section 11.3 Limitation of Liability. Neither the Lender nor any Affiliate,
officer, director, employee, attorney, or agent of the Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any
 
 
 
Page 47

--------------------------------------------------------------------------------

 
 
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Lender or any of the Lender's
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
 
Section 11.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Lender shall have the right
to act exclusively in the interest of the Lender and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrower, its Subsidiaries, any of their
shareholders or any other Person.
 
Section 11.5 Lender Not Fiduciary. The relationship between the Borrower and the
Lender is solely that of debtor and creditor, and the Lender has no fiduciary or
other special relationship with the Borrower, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between the
Borrower and the Lender to be other than that of debtor and creditor.
 
Section 11.6 Equitable Relief The Borrower recognizes that in the event the
Borrower fails to pay, perform, observe, or discharge any or all of the
Obligations, any remedy at law may prove to be inadequate relief to the Lender.
The Borrower therefore agrees that the Lender, if the Lender so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
 
Section 11.7 No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.
 
Section 11.8 Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the Lender and the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lender.
 
Section 11.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
the Lender or any closing shall affect the representations and warranties or the
right of the Lender to rely upon them. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the obligations of the Borrower
 
 
 
Page 48

--------------------------------------------------------------------------------

 
 
under Sections 11.1, 11.2 and 11.3 shall survive repayment of the Obligations
and termination of the Revolving Credit Commitment and the Guidance Loan
Commitment.
 
Section 11.10 ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, THE NOTES, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR REVOLVING CREDIT COMMITMENTS,
GUIDANCE LOAN COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement and the other Loan
Documents to which the Borrower is a party may be amended or waived only by an
instrument in writing signed by the Borrower and the Lender.
 
Section 11.11 Notices. All notices and other communications provided for in this
Agreement and the other Loan Documents to which the Borrower or any Subsidiary
is a party shall be given or made by telex, telegraph, telecopy, cable, or in
writing and telexed, telecopied, telegraphed, cabled, mailed by certified mail
return receipt requested, or delivered to the intended recipient at the "Address
for Notices" specified below its name on the signature pages hereof; or, as to
any party, at such other address as shall be designated by such party in a
notice to the other party given in accordance with this Section. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telex or telecopy, subject to telephone
confirmation of receipt, or delivered to the telegraph or cable office, subject
to telephone confirmation of receipt, or when personally delivered or, in the
case of a mailed notice, when duly deposited in the mails, in each case given or
addressed as aforesaid; provided, however, notices to the Lender pursuant to
Article II shall not be effective until received by the Lender.
 
Section 11.12 Governing Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against the Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Dallas County, Texas. The Borrower hereby irrevocably
(a) submits to the nonexclusive jurisdiction of such courts, and (b) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in any such court or that any such court is an inconvenient
forum. The Borrower agrees that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
or determined in accordance with the provisions of Section 11.11. Nothing herein
or in any of the other Loan Documents shall affect the right of the Lender to
serve process in any other manner permitted by law or shall limit the right of
the Lender to bring any action or proceeding against the Borrower or with
respect to any of its Property in courts in other jurisdictions. Any action or
proceeding by the Borrower against the Lender shall be brought only in a court
located in Dallas County, Texas.
 
 
 
Page 49

--------------------------------------------------------------------------------

 
 
Section 11.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original (including facsimile
copies), but all of which together shall constitute one and the same instrument.
 
Section 11.14 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.
 
Section 11.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
 
Section 11.16 Participations; Etc. The Lender shall have the right at any time
and from time to time to grant participations in, and sell and transfer, the
Obligations and the Loan Documents. Each actual or proposed participant or
assignee, as the case may be, shall be entitled, subject to the provisions of
Section 11.21 hereof, to receive all information received by the Lender
regarding the Borrower, its Subsidiaries, and any other Obligated Party.
 
Section 11.17 Construction. The Borrower and the Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel.
 
Section 11.18 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.
 
Section 11.19 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED
UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.
 
Section 11.20 Maximum Interest Rate. No provision of this Agreement or any other
Loan Document shall require the payment or the collection of interest in excess
of the Maximum Lawful Rate. If any excess of interest in such respect is hereby
provided for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither the Borrower nor the sureties,
guarantors, successors, or assigns of the Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event the
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the Maximum Lawful Rate shall be applied as a
payment and reduction of the principal of the indebtedness
 
 
 
Page 50

--------------------------------------------------------------------------------

 
 
evidenced by the Notes, as determined by the Lender; and, if the principal of
the Notes have been paid in full, any remaining excess shall forthwith be paid
to the Borrower. In determining whether or not the interest paid or payable
exceeds the Maximum Lawful Rate, the Borrower and the Lender shall, to the
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the indebtedness evidenced by the Notes so that
interest for the entire term does not exceed the Maximum Lawful Rate.
 
Section 11.21 Confidentiality. The Lender agrees to keep confidential all
non-public information provided to it by or on behalf of the Borrower or any of
the Subsidiaries pursuant to this Agreement or any other Loan Document; provided
that nothing herein shall prevent any Lender from disclosing any such
information (i) to any assignee or participant or prospective transferee, if
such transferee has agreed in writing to be bound by this Section 11.21, (ii) to
its employees, directors, agents, attorneys, accountants and other professional
advisors, (iii) as may be required or appropriate in any report, statement or
testimony submitted to any Governmental Authority having or claiming
jurisdiction over the Lender (including the Board and the Federal Deposit
Insurance Corporation or any similar organization, whether in the United States
or elsewhere, and their respective successors), (iv) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any requirement of law,
(vi) which has been publicly disclosed other than in breach of this Agreement,
or (vii) in connection with the exercise of any remedy hereunder. Subject to the
proviso set forth in the immediately preceding sentence, the Lender agrees that
such non-public information shall be used and disclosed only in connection with
the Lender's administration of the Advances under this Agreement and will not be
furnished or otherwise made available to other departments or operations of the
Lender.
 
Section 11.22 USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower and its Subsidiaries pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318.
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower and its Subsidiaries: When the Borrower or any Subsidiary opens an
account, if the Borrower or such Subsidiary is an individual, the Lender will
ask for the Borrower's or such Subsidiary's name, taxpayer identification
number, residential address, date of birth, and other information that will
allow the Lender to identify the Borrower or such Subsidiary, and if the
Borrower or such Subsidiary is not an individual, the Lender will ask for the
Borrower's or such Subsidiary's name, taxpayer identification number, business
address, and other information that will allow the Lender to identify such
Borrower or such Subsidiary. The Lender may also ask, if the Borrower or such
Subsidiary is an individual, to see the Borrower's or such Subsidiary's driver's
license or other identifying documents, and if the Borrower or such Subsidiary
is not an individual, to see the Borrower's or such Subsidiary's legal
organizational documents or other identifying documents.
 
 
 
Page 51

--------------------------------------------------------------------------------

 
 
Section 11.23 Amendment and Restatement. This Agreement amends and restates in
its entirety the Existing Loan Agreement. The execution of this Agreement and
the other Loan Documents executed in connection herewith does not extinguish the
indebtedness outstanding in connection with the Existing Loan Agreement nor does
it constitute a novation with respect to such indebtedness.
 
Section 11.24 Assignment and Assumption.
 
(a)            Assumption of Obligations; Rights of Lender. The Prior Borrower
hereby assigns to Borrower, and Borrower covenants, promises and agrees that
Borrower unconditionally assumes and is bound by, all terms, conditions, duties,
indemnities, obligations, liabilities, provisions, and covenants of the Existing
Loan Documents as if Borrower had been the original maker of the Existing Notes
and an original party to the other Existing Loan Documents, and Borrower shall
pay all sums to be paid and otherwise perform each and every obligation to be
performed by the Prior Borrower in accordance with the terms and conditions of
the Existing Loan Documents, such terms and conditions to remain as originally
written and as subsequently modified.
 
(b)            Affirmation by Borrower. Borrower agrees that the Loan Documents
are and shall be and remain in full force and effect, enforceable in accordance
with their terms. Borrower shall be wholly personally liable for the payment of
all sums and the performance of every obligation required under the Loan
Documents.
 
(c)            Acknowledgment by Borrower. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower or any third party to the Lender,
as evidenced by the Existing Loan Documents. Prior Borrower and Borrower hereby
acknowledge, agree and represent that, from and after the Closing Date, (i)
there are no claims or offsets against, or recoupments, adjustments, defenses or
counterclaims to, the terms or provisions of the Existing Loan Documents or the
Loan Documents, and the other obligations created or evidenced by the Existing
Loan Documents or the Loan Documents; and (ii) neither Prior Borrower nor
Borrower has any claims, offsets, defenses or counterclaims arising from any of
the Lender's acts or omissions with respect to the Collateral, the Existing Loan
Documents or the Loan Documents or the Lender's performance under the Existing
Loan Documents or the Loan Documents. To the extent Borrower or the Prior
Borrower now has, or in the future possesses, any claims, offsets, defenses or
counterclaims against Lender or the repayment of all or a portion of the
Obligations arising out of acts or omissions occurring on or before the Closing
Date, whether known or unknown, fixed or contingent, same are hereby forever
irrevocably waived and released in their entirety.
 
[Remainder of Page Intentionally Left Blank. Signature Pages to Follow.]
 
 
 
Page 52

--------------------------------------------------------------------------------

 
[p57.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[p58.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[p59.jpg]
 
 
 

--------------------------------------------------------------------------------

 